Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 10, 1999, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant challenges a decision of the Unemployment Insurance Appeal Board ruling that he was not totally unemployed during the relevant time period given his efforts to start a not-for-profit organization devoted to promoting health and disease prevention in Hispanic communities. The record indicates that claimant wrote numerous letters, made telephone calls and prepared documents in an effort to establish and promote the proposed organization. Claimant was elected vice president of *1010the corporation, procured a post office box for corporate use and wrote checks on its behalf. Significantly, although claimant asserts that his activities amounted to volunteer work, the activities and goals claimant undertook were similar to his paid previous employment duties. Under these circumstances, substantial evidence supports the finding that claimant’s ongoing uncompensated efforts and provision of service on behalf of the not-for-profit corporation establish that claimant was not totally unemployed and that he reasonably anticipated that his efforts would result in future compensation, despite the fact that he was not receiving remuneration from the corporation during the period in question (see, Matter of Solomon [Commissioner of Labor], 256 AD2d 774, 775; Matter of Slayton [Roberts], 96 AD2d 1005).
Furthermore, we find no reason to disturb the Board’s finding that claimant made willful false statements to obtain benefits. Although claimant sought the advice of his attorney regarding his ongoing corporate activities after reading the information booklet, claimant admittedly never inquired at the local unemployment insurance office in order to clarify his employment status (see, Matter of Scott [New York Law School — Commissioner of Labor], 257 AD2d 871, 872, lv denied 93 NY2d 808).
Cardona, P. J., Peters, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.